Case: 2:20-cv-05000-ALM-CMV Doc #: 18 Filed: 09/03/21 Page: 1 of 1 PAGEID #: 836




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

TRENTON DAWKINS,                                :
                                                :
               Plaintiff,                       :   Case No. 2:20-cv-5000
                                                :
       v.                                       :   CHIEF JUDGE ALGENON L. MARBLEY
                                                :
COMMISSIONER OF SOCIAL                          :   MAGISTRATE JUDGE VASCURA
SECURITY,                                       :
                                                :
               Defendants.                      :

                                     OPINION & ORDER

       On July 19, 2021, the United States Magistrate Judge issued a Report and

Recommendation in this case (ECF No. 17), recommending that the Court overrule Plaintiff’s

Statement of Errors and affirm the Commissioner’s non-disability determination. (ECF No. 17). The

parties were specifically advised of their right to object to the Report and Recommendation within

fourteen days and of the consequences of their failure to do so. No objection has been filed. Since

neither party has objected, and the deadline for such objections elapsed on August 2, 2021, this

Court ACCEPTS the Magistrate Judge’s Report and Recommendation and AFFIRMS the

Commissioner’s non-disability determination. This case is hereby DISMISSED.

       IT IS SO ORDERED.


                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 3, 2021




                                                1
